Citation Nr: 0823748	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel





INTRODUCTION

The veteran (appellant) served on active duty from January 
1965 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.  The RO in 
Jackson, Mississippi, currently has jurisdiction over the 
case.


FINDING OF FACT

In June 2008, prior to the promulgation of a decision in the 
appeal, the veteran requested a withdrawal of the appeal for 
the claim of entitlement to service connection for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant for the claim of entitlement to service connection 
for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a signed statement received on June 23, 2008, by telefax 
transmittal, the veteran informed the Board that he wished to 
withdraw his appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2007).  The appellant has 
by a signed statement withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed, as to the claim of entitlement to 
service connection for PTSD.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


